Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claims 1, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (WO 2017077846 A1).
Regarding Claim 1, Ueda teaches a resin composition comprising an epoxy resin containing at least two epoxy groups (pg 5, para 8), diaminodiphenyl sulfone (DDS) as a curing agent (pg 7, para 6), and epoxy compound of formula [1] where E is of formula [2] (Abstract) which is identical to presently claimed formula I and includes the compound 2-(4,4-dimethyl-2-yl)-5,7,7-trimethyl octanoic glycidyl acid (ISGEs) (pg 18, Example 4). Ueda teaches a 10:90 ratio by weight of the ISGEs compound to the epoxy resin compound (pg 22, Example 9), which is equivalent to 11:100.
Regarding Claim 8,
Regarding Claim 16, Ueda et al. teaches all of the elements of the current invention as applied to Claim 1 above. Ueda et al. further teaches the resin composition applied to a substrate with a flow coating method (pg 10, para 9).
Claim Rejections - 35 USC § 103
Claims 1, 7-8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in view of Tsuchikawa et al. (US 2010/0143728 A1).
Regarding Claim 1, Ueda teaches a resin composition comprising an epoxy resin containing at least two epoxy groups (pg 5, para 8), amine curing agent (pg 7, para 1), and epoxy compound of formula [1] where E is of formula [2] (Abstract) which is identical to presently claimed formula I and includes the compound 2-(4,4-dimethyl-2-yl)-5,7,7-trimethyl octanoic glycidyl acid (ISGEs) (pg 18, Example 4). Ueda teaches a 10:90 ratio by weight of the ISGEs compound to the epoxy resin compound (pg 22, Example 9), which is equivalent to 11:100.
Ueda et al. does not disclose the hardener is dicyandiamide (DICY).
Tsuchikawa et al. teaches a resin composition for the insulation of electronics (abstract), which contains dicyandiamide (DICY) (para 0046, line 4). This composition has desirable adhesive properties and heat resistance similar to 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. to incorporate the teachings of Tsuchikawa et al. to create a resin composition comprising dicyandiamide. Doing so would improve adhesion and heat resistance.
Regarding Claim 7, Ueda et al. teaches all of the elements of the current invention as applied to Claim 1 above. Ueda et al. does not teach a co-hardener as claimed. 
Tsuchikawa et al. teaches a resin composition for the insulation of electronics (abstract), which comprises hardener comprising bis(4-maleimidephenyl)methane to increase heat resistance and reduce cost (para 0037, lines 9-16). Tsuchikawa et al. also teaches the use of phenol novolac as a curing agent to improve heat resistance (para 0055, lines 9-10). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. to incorporate the teachings of Tsuchikawa et al. to create a resin composition comprising bis(4-maleimidephenyl)methane and/or phenol novolac. Doing so would improve heat resistance and decrease cost.
Regarding Claim 8,
Regarding Claim 12, Ueda et al. teaches all of the elements of the current invention as applied to Claim 1 above. While Ueda et al. discloses fillers (pg 13, para 8), Ueda et al. does not teach a filler as claimed.
Tsuchikawa et al. teaches a resin composition for the insulation of electronics (abstract), which comprises a filler selected from silica, mica, talc, calcium carbonate, quartz powder, aluminum hydroxide, and magnesium hydroxide (para 0062, lines 1-6). Tsuchikawa et al. teaches that silica, aluminum hydroxide, and magnesium hydroxide can each be used to improve heat resistance and flame resistance (para 0062, lines 7-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. to incorporate the teachings of Tsuchikawa et al. to create a resin composition comprising one or more of the above fillers. Doing so would improve heat resistance and flame resistance.
Regarding Claim 15, Ueda et al. teaches all of the elements of the current invention as applied to Claim 1 above. Ueda et al. does not teach an additive as claimed.
Tsuchikawa et al. teaches a resin composition for the insulation of electronics (abstract), which comprises a flame retardant (para 0064, line 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. to incorporate the teachings of Tsuchikawa et al. to create a resin composition comprising a flame retardant. Doing so would increase flame resistance. 
Regarding Claim 16, Ueda et al. in view of Tsuchikawa et al. teach all of the elements of the current invention as applied to Claim 1 above. Ueda et al. further teaches the resin composition applied to a substrate with a flow coating method (pg 10, para 9).
Regarding Claim 17, Ueda et al. teaches all of the elements of the current invention as applied to Claim 16 above. Ueda et al. does not teach a metal clad laminate comprising the prepreg laminated to a metal foil.
Tsuchikawa et al. teaches a metal clad laminated plate comprising metal foil laminated to a prepreg comprising a resin composition (para 0033, No. 5). This produces a metal clad laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics (para 0001).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. to incorporate the teachings of Tsuchikawa et al. to create a metal clad laminate as claimed. Doing so would produce a laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics.
Regarding Claim 18, Ueda et al. in view of Tsuchikawa et al. teaches all of the elements of the current invention as applied to Claim 17 above. Tsuchikawa et al. further teaches a printed wiring board comprising the metal clad laminate (para 0102, line 8). The solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics are useful for electronic instruments (para 0102, lines 4-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. to incorporate the teachings of Tsuchikawa et al. to create a printed circuit board comprising the metal clad laminate as claimed. Doing so would create a product with solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics useful for electronic instruments.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. alone or in view of in view of Tsuchikawa et al. as applied to claim 1 above, and further in view of Yaginuma et al. (US 2014/0073721 A1).
Regarding Claim 19,
Yaginuma et al. teaches a resin sheet obtained by coating the surface of a metal foil or film with a solution of a resin composition and drying the solution (Claim 19). The resin sheet excels in flame retardancy, heat resistance, and electrical properties (para 0015). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. alone or in view of in view of Tsuchikawa et al. to incorporate the teachings of Yaginuma et al. to create a metal clad laminate which is prepared by coating a metal foil with the resin composition as claimed and drying the coated metal foil. Doing so would create a metal clad laminate with flame and heat resistance and electrical properties suitable for electronics.
Regarding Claim 20, Ueda et al. alone or in view of Tsuchikawa et al.  and further in view of Yaginuma et al. teaches all of the elements of the current invention as applies to Claim 19. Yaginuma et al. further teaches a printed circuit board comprising the metal clad laminate (para 0052, lines 1-7). This produces a printed circuit board with a flame and heat resistant insulation with suitable electrical properties (para 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda et al. alone or in view of in view of Tsuchikawa et al. to incorporate the teachings of Yaginuma et al. to create a printed circuit board .
Response to Arguments
Applicant’s amendment filed 02/08/2021 overcomes the objection to Claim 16 set for the in the office action mailed 11/27/2020.
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Under section (1) of the response, applicant points to data in the specification in Tables 3 and 4 specifically Example 2 and Comparative Example 2 and argues that these examples establish that using DDS provides superior results. However, the data is not persuasive given that it is not commensurate in scope with the closest prior art Ueda. Comparative Example 2 uses an anhydride, i.e. styrene maleic anhydride that is not only outside the scope of the present claims but also outside the scope of Ueda. Given that Ueda does not disclose the use of styrene maleic anhydride, the data does not establish criticality of the claimed DDS hardener.
Further, in light of applicant’s amendment, claim 1 is now also rejected under 103 using Ueda in view of Tsuchikawa. The data in the present specification is not persuasive to overcome this rejection given that it is not commensurate in 
Under section (2) of the response, applicant argues that none of Ueda, Tsuchikawa, and Yaginuma disclose using a combination of DDS and compound C or DICY and compound C. However, Ueda discloses both DDS and compound C (Abstract; pg 7, para 6). 
It is agreed that Ueda does not disclose DICY which is why it is used in combination with secondary reference Tsuchikawa. Note that while Tsuchikawa does not disclose all the features of the present claimed invention, Tsuchikawa is used as teaching reference, and therefore, it is not necessary for this secondary In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely DICY as a hardener, as well as co-hardener, filler, and additive as claimed, a metal clad laminate comprising the prepreg laminated to a metal foil, and a printed wiring board comprising the metal clad laminate, and in combination with the primary reference, discloses the presently claimed invention.
Likewise, note that while Yaginuma does not disclose all the features of the present claimed invention, Yaginuma is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a resin sheet obtained by coating the surface of a metal foil or film with a solution of a resin composition and drying the solution and a printed circuit board comprising the metal clad laminate, and in combination with the primary reference, discloses the presently claimed invention.
Under section (3) of the response, applicant argues that none of the examples of Ueda disclose combination of DDS or DICY and claimed compound C. 
Under sections (3) and (4) of the response, applicant further argues that Ueda, Tsuchikawa, and Yaginuma do not provide motivation for combining DDS or DICY with compound C. However, the fact remains, that Ueda explicitly discloses the use of DDS. Further, with respect to DICY, Ueda is used in combination with Tsuchikawa which provides a proper motivation to use DICY. While applicant points to the data in the present specification, the data is not persuasive for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787